DETAILED ACTION
This Office Action is responsive to application number 16/548,228 SHOWER WASTE, filed on 8/22/2019. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1-20 are objected to because of the following informalities:   the “one-piece” limitation is confusing as it is unclear if the device is made up of a single piece or several different pieces that are connected to behave as a single piece.  It appears from the disclosure that there are discreet parts that may have been made to operate as a single piece.  
With regard to claim 5, it is unclear how a flexible member may be formed integrally with a drain cover, which is likely a different type of material or at least the same material with a different level of hardness and flexibility.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "at least substantially" in claim 7 is a relative phrase which renders the claim indefinite.  The term "at least substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McAlpine (US 10,030,374). 
Regarding claim 1 McAlpine shows a one-piece shower waste (Fig. 2) comprising a drain cover (shown at 12 and 28) and a trap (18) connected to the drain cover, wherein the trap is a waterless flexible membrane trap (note, col. 4, lines 13-18) arranged to allow passage of fluids from the drain cover through the trap and to prevent passage of fluids through the trap towards the drain cover, and wherein the shower waste is capable of being arranged to be removably received in a side wall (capable of being used in a sidewall) of a shower tray (Figs. 1-5).
Regarding claim 2 McAlpine shows the shower waste of claim 1, wherein the shower waste is arranged to be removably received in an aperture (70) of the shower tray (74)(note, col. 4, lines 41-54).
Regarding claim 3 McAlpine shows the shower waste of claim 1, wherein the trap has a first end region (shown at 22, Fig. 2) which is permanently open to allow the entry of fluid and a second end region (shows at 26; Fig. 2) which is arranged to be opened by flow of fluid from the first end region, and the first end region abuts the drain cover (21 abuts 12).
Regarding claim 5 McAlpine shows the shower waste of claim 1, further comprising a grip (60 acts as a place to be gripped) arranged to facilitate removal of the waste from an aperture of the shower tray.
Regarding claim 6 McAlpine shows the shower waste of claim 1, further comprising a clip or other removal mechanism (94) arranged to hold the shower waste in place within an aperture of the shower tray and to allow the shower waste to be released from the aperture (note, col. 4, lines 41-54).
Regarding claim 7 McAlpine shows the shower waste of claim 1, wherein the drain cover has an at least substantially planar face (show at 10; Fig. 5) and the trap extends in a direction at least substantially perpendicular to the face of the drain cover (Figs. 2-5).
Regarding claim 9 McAlpine shows the shower waste of claim 1, wherein the drain cover comprises a filter (60) that is arranged, in use, to filter objects out of fluid passing therethrough.
Regarding claims 10 and 11 McAlpine shows a one-piece shower waste assembly (Fig. 2) comprising a drain cover (shown at 12 and 28) and a trap (18), a connector (12); the trap connected to the drain cover, wherein the trap is a waterless flexible membrane trap (note, col. 4, lines 13-18) arranged to allow passage of fluids from the drain cover through the trap and to prevent passage of fluids through the trap towards the drain cover, and wherein the shower waste is capable of being arranged to be removably received in a side wall (capable of being used in a sidewall) of a shower tray (Figs. 1-5).
McAlpine shows wherein the connector is arranged to be mounted to the shower tray (via 94) and has an aperture (at 22) arranged to allow fluid communication to the drain, and wherein the shower waste is releasably connectable to the connector (via 19 bayonet connection, push fitted CLM 11) the trap of the shower waste passing through the aperture of the connector when the shower waste is connected thereto (Figs. 2-5).
McAlpine shows wherein the shower waste is arranged to be removably received in an aperture (70) of the shower tray (74)(note, col. 4, lines 41-54).
Regarding claim 12 McAlpine shows the shower waste assembly of claim 10, wherein the drain cover (at 12 and 28) is arranged to abut the connector (12) when connected thereto, and is larger than the aperture (22) such that it cannot pass therethrough (Figs. 2-5).
Regarding claim 13 McAlpine shows the shower waste assembly of claim 10, wherein the connector is arranged to be mounted in an aperture of the shower tray (Figs 2-5).
Regarding claim 14 McAlpine shows the shower waste assembly of claim 10, wherein the connector is arranged to be mounted in a side wall of the shower tray (capable of).
Regarding claim 15 McAlpine shows the shower waste assembly of claim 10, wherein the connector comprises a guide means (94 and 80) arranged to cooperate with the shower waste to facilitate removal of the shower waste from the connector at a particular angle (particular angle is parallel to the walls 80).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine (US 10,030,374).
Regarding claim 4 McAlpine shows the shower waste of claim 1, but fails to show wherein the trap is formed integrally with the drain cover.  However, because both the integral apparatus and the apparatus with discreet parts show predictable results, making the device integral is therefore a design choice within the skill in the art and would have been obvious to one of ordinary skill in the art (MPEP 2144.04 V (B)).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device integral or of discreet parts as desired.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine (US 10,030,374) in view of Erlebach (US 10,260,223).
Regarding claim 8 McAlpine shows the shower waste of claim 1, wherein the drain cover has an aperture (22) arranged to allow the passage of fluids therethrough, and wherein the drain cover comprises a lip (58) which extends around upper and side edges of the aperture but fails to show the lip does not extend around a lower edge of the aperture, and wherein the lip is arranged to cover a connector arranged to secure the shower waste in position in use.  However, Erlebach shows a wall mounted shower drain that is shaped for efficient use of draining shower waste while being mounted in the wall of the shower pan, and which has a lip (near 104; Fig. 1) for a drain cover (100) that extends around an upper and the side edges but does not extend around a lower edge of the aperture, and the lip is arranged to cover a connector (connector holes shown at 110 are covered by the lip at 104) arranged to secure the shower waste in position in use.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McAlpine to include the lip around all but the bottom as shown by Erlebach for the purpose of efficient draining when the assembly is mounted in a sidewall of the pan. 
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Erlebach (US 10,260,223) in view of McAlpine (US 10,030,374).

Regarding claim 16 Erlebach shows a shower tray (Fig. 7) comprising: a base (212); a side wall (216) having an aperture (at 104) therein; and a shower waste received in the aperture (100), the shower waste comprising a drain cover (104, 106), and wherein the shower waste is arranged to be removably received in a side wall of a shower tray (via connectors at 110); 
 but fails to show a trap connected to the drain cover; wherein the trap is a waterless flexible membrane trap arranged to allow passage of fluids from the drain cover through the trap and to prevent passage of fluids through the trap towards the drain cover.  However, McAlpine shows a trap (18) connected to a drain cover (shown at 12 and 28), wherein the trap is a waterless flexible membrane trap (note, col. 4, lines 13-18) arranged to allow passage of fluids from the drain cover through the trap and to prevent passage of fluids through the trap towards the drain cover.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erlebach to include a duck bill type trap for the purpose of keeping odors and water waste from backing up into the shower waste while allowing the shower pan to drain as shown by McAlpine.
Regarding claim 17 Erlebach shows the shower tray of claim 16 wherein the shower waste is arranged to be removed from the shower tray by pulling the drain cover away from the side wall (at 110).
Regarding claim 18 Erlebach shows the shower tray of claim 16 wherein the aperture is shaped to act as a connector, the shower waste being releasably mountable on the connector (Figs. 1, 2 & 8).
Regarding claim 19 Erlebach shows the shower tray of claim 16 further comprising a connector (110), the shower waste being releasably mountable on the connector and the connector being fixedly mounted in the aperture (Fig. 8), and wherein the connector is mounted within the aperture such that, when the shower waste is received on the connector, the drain cover is at least substantially flush with the side wall (Figs 8-12).
Regarding claim 20 Erlebach shows the shower tray of claim 18 but fails to show wherein the connector (110) is formed integrally with the shower tray, such that the aperture in the side wall is the aperture of the connector.  However, the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.(MPEP § 2144.04 V (B)).  Since both the integral apparatus and the apparatus with discreet parts show predictable results, making the device integral is therefore a design choice within the skill in the art and would have been obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        1/14/2021